 In the Matter of LIBBY, MCNEILL & LIBBY (MEAT CANNING PLANT,CHICAGO, ILL.)andUNITED PACKINGHOUSE WORKERS OF AMERICA(CIO)Case No. 13-R-2530.Decided September13, 1944Messrs. Robert F. Finke, George Lane,andP. Z. Turner,of Chicago,Ill., for the Company.Mr. JosephFinch,,of Chicago,Ill., for the CIO.Messrs. Paul P. DonenakandJohnHardesty,of Chicago,Ill., andMr. Edward Jirkes,of Cicero, Ill., for the Independent.Mr. Joseph C. Wells,of counsel to the Board:DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Packinghouse Workers ofAmerica, Local 247 (CIO), herein called the CIO, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Libby, McNeill & Libby (Meat Canning Plant,Chicago, Ill.), Chicago, Illinois, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Gustaf B. Erickson, Trial Examiner. Saidhearing was held at Chicago, Illinois, on August 4, 1944.The Com-pany, the CIO, and Independent Workers of Meat Canning of Illi-nois, herein called the Independent, appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.58 N. L. R. B., No. 47.231 232DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYLibby,McNeill & Libby is a Maine corporation engaged in themanufacture and distribution of food products.The Company hasits principal offices in Chicago, Illinois, and branch offices in otherStates.At its Chicago plant the Company is engaged in the canningand distribution of processed meats.Approximately 50 percent of themeats canned at the Company's Chicago plant is shipped there frompoints outside the State of Illinois.Approximately 80 percent ofthe finished products of the Company's Chicago plant, excludingproducts sold to the United States Army, is shipped to points outsidethe State.The Company admits that it is' engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited PackinghouseWorkers of America,Local 247, affiliatedwith the Congress of Industrial Organizations,is a labor organizationadmitting to membership employees of the Company.Independent Workers of Meat Canning of Illinois is a labor organi-zation admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn June 8, 1913, the Company and the Independent executed a con-tract with respect to the wages and working conditions of the em-ployees at the Company's Chicago meat canning plant.The contractprovides,inter alia,that it shall remain in effect until August 21, 1944,and from year to year thereafter subject to termination by either partyupon notice given at least 30 days prior to August 21, 1944, or theend of any renewal period.The contract further provides that allemployees who, 15 days after June 8, 1943, are members of the Inde-pendent, and those employees who might thereafter become membersshall, as a condition of employment, remain members of the Independ-ent in good standing.The Company and the Independent claimthat this contract was automatically renewed on August 21, 1944,since neither party gave notice of termination on or before July 21,1944, and both allege that the contract operates as a bar to a presentdetermination of representatives.The CIO filed its petition herein on July 3, 1944.Apparently, ithad not, recently prior to that date, requested the Company to recog- LIBBY, McNEILL & LIBBY233nize it as the employees' bargaining representative, although repre-sentatives of the Company, the Independent, and the CIO did conferon July 13, 1944, with respect to the petition. In view of the timelyfiling of the petition, we find that the existing contract is not a bar toa present determination of representatives.'A statement of the Field Examiner, introduced into evidence at thehearing, indicates that the CIO and the Independent each representsa substantial number of employees in the unit hereinafter foundappropriate'We find that i question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn substantial accordance with a stipulation of the parties, we findthat all production, maintenance, service, and cafeteria employeesof the Company at its Chicago Meat Canning Plant, excluding officeand plant clerks, policemen, chauffeurs, timekeepers, cost controlcheckers, laboratory workers, high school boys who are presently em-ployed on a full-time basis but who are expected to return to schoolat the opening of the fall school session of 1944, employees importedfrom Barbados Island through the War Manpower Commission, fore-men, assistant foremen, forewomen, assistant forewomen, subforemen,subforewomen and all other supervisory employees with 'authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.-V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-'Matter of Mill B. Incorporated,40 N. L R B 346.2The Field Examiner reported that the CIO submitted 282 authorization cards, of which203 bore names of employees appearing on the Company's pay roll for the period endingJuly 18, 1944;which contained 838 names of employees in the appropriate unit and that52 of the cards were undated while the remaining 230 cards submitted were dated fromDecember 1943 through July 1944.The Field Examiner further reported that the Independent submitted a certified mem-bership list which contained 435 names and that 426 of the names on this list appearedon the above-mentioned pay roll of the Companywhile the evidence submitted by theCIO indicates that it represents only approximately 24.2'percent of the employees in thebargaining unit, we find that this showing is substantial in view of the maintenance ofmembership provision in the contract between the Company and the Independent.Matterof Sayler P+inishnny Plant, Inc.,49 N L.R.B. 532; SeeMatter of Superior CoachCorporation,49 N. L. R B. 873. 234DECISIONSOF NATIONALLABOR RELATIONS BOARDroll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Libby, McNeill& Libby (Meat Canning Plant, Chicago, Ill.), Chicago, Illinois, anelection by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during the said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in personat, the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether they desire to be rep-resented by United Packinghouse Workers of America, affiliated withthe Congress of Industrial Organizations, or by Independent Workersof Meat Canning of Illinois for the purposes of collective bargaining,or by neither.